Citation Nr: 0927324	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  08-18 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Service connection for a right hip disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had verified active service from March 1974 to 
November 1975.  The record indicates that the Veteran also 
served on active duty from April 1953 to March 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2007 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  


FINDING OF FACT

The evidence of record indicates that the Veteran does not 
have a current right hip disorder.  


CONCLUSION OF LAW

A right hip disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claim, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided VCAA notification to the Veteran in a letter 
dated in April 2007.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In this letter, VA informed the Veteran of the 
evidence needed to substantiate his claim, and of the 
elements of his claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007).  VA advised the Veteran of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claim.  VA requested from 
the Veteran relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  And 
VA notified the Veteran prior to the rating decision on 
appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2007) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
his claim.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim to Service Connection

In November 2006, the Veteran claimed service connection for 
a right hip disorder.  In the October 2007 rating decision on 
appeal, the RO denied the Veteran's claim.  For the reasons 
set forth below, the Board agrees with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In this matter, the evidence of record indicates that the 
Veteran does not have a current right hip disorder.  

The Veteran underwent VA compensation examination for this 
particular claim in June 2007.  The examiner noted that the 
Veteran incurred an in-service gunshot wound to his left hip 
in 1956, with an entry wound to his left hip, and an exit 
wound through the right side of his abdominal area.  The 
examiner noted the existence of a left hip disorder (which 
has been service connected).  And the examiner noted the 
Veteran's complaints of discomfort in his hip-back area.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. West, 239 F.3d 1356 (Fed. Cir. 2001).

The examiner concluded, however, that the Veteran's right hip 
was normal.  This assessment is supported by x-ray 
examination which indicated a normal right hip, by service 
treatment records which indicate an exit wound above the 
right hip, and by (as noted by the examiner) the absence in 
the record of VA or private treatment records indicating a 
right hip disorder.  

As the evidence of record does not indicate the diagnosis of 
current right hip disorder, service connection is not 
warranted in this matter.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability. . .  In 
the absence of proof of a present disability there can be no 
valid claim.").  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the statements of the Veteran.  While these statements may be 
viewed as evidence, the Board must also note that laypersons 
without medical expertise or training are not competent to 
offer medical evidence on matters involving diagnosis and 
etiology.  Therefore, the statements alone are insufficient 
to prove the Veteran's claim.  Ultimately, a lay statement, 
however sincerely communicated, cannot form a factual basis 
for granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

Service connection for a right hip disorder is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


